51 F.3d 1047
In Matter of Complaint of Port Arthur Towing Co. o/b/o M/VMISS CAROLYN for Exoneration from or Limitation ofLiability, Port Arthur Towing Co.v.John W. Towing, Inc., Harris Jarreau, Joshua Verdin; InMatter of John W. Towing, Inc., Owner and Operator of M/VJOHN W., Praying for Exoneration from or Limitation ofLiability, John W. Towing, Inc. v. Gerald Prejeant, HarrisJarreau, Joshua Verdin
NO. 94-40102
United States Court of Appeals,Fifth Circuit.
Mar 20, 1995
W.D.La., 42
F.3d 312

1
DENIALS OF REHEARING EN BANC.